— EXHIBIT 1 —
1

2

3

4

5

6

7

8                                    United States District Court
                                    Western District of Washington
9
       ELIZABETH DE COSTER, et al., on behalf of
10     themselves and all others similarly situated,
                                    Plaintiffs             Case No. 2:21-cv-693-RSM
11
       v.                                                  [Proposed] Order Regarding De Coster
12                                                         Plaintiffs’ Motion to Consolidate
       AMAZON.COM, INC.,
13                                  Defendant.
14

15                                                ORDER
16           The Court, after careful consideration of the Motion to Consolidate (ECF No. 22)
17    filed by the plaintiffs in De Coster, et al. v. Amazon.com, Inc., No. 2:21-cv-00693-RSM, and all
18    papers and exhibits filed in support and opposition thereto, does hereby find and ORDER:
19           (1)     The De Coster plaintiffs have not met their burden of showing that the benefits
20                   of the consolidation they seek outweigh the prejudice to the plaintiffs in
21                   Hogan and Seberson, as required by Federal Rule of Civil Procedure 42.
22           (2)     Accordingly, the De Coster plaintiffs’ Motion to Consolidate is DENIED in
23                   part.
24           (3)     Nonetheless, the Court concludes that there are benefits to consolidating these
25                   cases for the limited purpose of coordinating discovery.

     [PROPOSED] ORDER REGARDING
     CONSOLIDATION                                     1
     Case Nos. 2:21-cv-996-RSM,
     2:21-cv-1009-RSM & 2:21-cv-693-RSM
1           (4)    To that end, the Hogan and Seberson actions are consolidated with De Coster
2                  for the purpose of coordinating discovery under the case number for the
3                  De Coster action, 2:21-cv-693-RSM.
4           (5)    The plaintiffs in Hogan and Seberson will file a consolidated amended class
5                  action complaint within 30 days of this order.
6           (6)    The leadership structure in De Coster will continue to apply to the De Coster
7                  action.
8           (7)    The plaintiffs in Hogan and Seberson will continue to be represented by their
9                  chosen counsel and may file a motion proposing a leadership structure for
10                 their proposed class actions raising antitrust tying claims.
11          (8)    All documents in De Coster and the consolidated Hogan/Seberson actions shall
12                 be filed in the De Coster master docket.
13          (9)    Documents that pertain to only De Coster or only Hogan/Seberson shall be
14                 identified in the caption of each document as “On behalf of De Coster
15                 Plaintiffs” or “On behalf of Tying Plaintiffs.”
16

17          DATED this _________ day of ___________________________, 2021.
18

19
                                                         ________________________________
20                                                       Honorable Ricardo S. Martinez
21                                                       Chief Judge

22

23

24

25


     [PROPOSED] ORDER REGARDING
     CONSOLIDATION                                   2
     Case Nos. 2:21-cv-996-RSM,
     2:21-cv-1009-RSM & 2:21-cv-693-RSM
